Citation Nr: 0945835	
Decision Date: 12/02/09    Archive Date: 12/08/09	

DOCKET NO.  08-09 749	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
esotropia in the left eye. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for vasovagal syndrome.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a rating decision of April 1996, the RO denied entitlement 
to service connection for esotropia in the left eye.  The 
Veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the April 1996 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

The appeal as to the issue of service connection for 
vasovagal syndrome is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of April 1996, the RO denied entitlement to 
service connection for esotropia in the left eye.

2.  Evidence submitted since the rating decision of April 
1996 denying entitlement to service connection for esotropia 
in the left eye does not relate to an unestablished fact, and 
is of insufficient significance to raise a reasonable 
possibility of substantiating the Veteran's current claim.

3.  Chronic bilateral hearing loss is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1996 denying the 
Veteran's claim of entitlement to service connection for 
esotropia in the left eye is final.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002); 38 C.F.R. §§ 3.303, 20.1103 (2009).

2.  Evidence received since the time of the RO's April 1996 
decision denying entitlement to service connection for 
esotropia in the left eye is new, but not material, and 
insufficient to reopen the Veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Legal Criteria

The Veteran in this case seeks to reopen his claim for 
service connection for esotropia in the left eye and service 
connection for bilateral hearing loss.  Service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection is also possible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1)  a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury during service; and (3) a nexus between the 
claimed inservice disease or injury and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Alternatively, service connection may be awarded for 
a "chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir.1998).  In determining whether new and material evidence 
has been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and Material Evidence

As regards the Veteran's claim for service connection for 
esotropia in the left eye, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of 38 U.S.C.A. § 7104(b), claims which are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on different 
factual bases.  

At the time of the prior April 1996 rating decision, the RO 
denied entitlement to service connection for esotropia in the 
left eye.  The Veteran's current claim reflects that very 
same disability.  Inasmuch as the Veteran's current claim is 
based on the very same diagnosis as his previous claim, it 
must be considered on a "new and material" basis.  See 
Boggs, supra.

In the April 1996 rating decision, it was noted that the 
Veteran's esotropia in the left eye was considered a 
congenital or developmental defect which was unrelated to his 
military service, and as such, not an appropriate subject for 
service connection.  Nor was there any medical evidence in 
the Veteran's service treatment records that his esotropia in 
the left eye had been aggravated by service.  Based on such 
findings, the RO denied entitlement to service connection for 
esotropia in the left eye.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence received since the time of the RO's April 1996 
decision consists in part of copies of service treatment 
records which were on file at the time of the previous rating 
decision in April 1996, and which are, accordingly, 
duplicative and/or cumulative.  The only other evidence 
submitted since the time of the April 1996 rating decision 
consists of a single private ophthalmologic outpatient 
treatment record, which, while "new" in the sense that it 
was not previously of record, is not "material."  More 
specifically, that record shows only postoperative treatment 
for a prior Lasik procedure, with no demonstrated 
relationship between the Veteran's previously-identified 
esotropia in the left eye and any incident or incidents of 
his period of active military service.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's April 1996 decision does 
not constitute new and material evidence sufficient to reopen 
the Veteran's previously-denied claim.  This is to say that, 
by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Accordingly, the Veteran's appeal to reopen the claim 
of entitlement to service connection for esotropia in the 
left eye must be denied.



Service Connection

Turning to the issue of service connection for bilateral 
hearing loss, the Board observes that, for the purpose of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Service treatment records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of chronic hearing loss.  At the time of an inservice 
audiometric examination in November 1992, the Veteran was 
described as exhibiting normal hearing acuity and middle ear 
function.  A subsequent inservice audiometric examination in 
January 1993 was similarly negative for evidence of chronic 
hearing loss, once again noting the presence of hearing 
within normal limits bilaterally.  Significantly, while a 
service medical examination in early February 1994 noted a 
suprathreshold shift at 500 and 6000 Hertz in the Veteran's 
left ear, a subsequent audiometric examination later that 
same month noted that the Veteran's hearing was once again 
entirely within normal limits bilaterally.  Moreover, on 
service separation examination in July 1995, an audiometric 
evaluation revealed pure tone air conduction threshold 
levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
0
5
5
15
LEFT
10
0
10
5
10
10

Significantly, at the time of service separation, no 
pertinent diagnosis was noted.

The Veteran argues that he currently suffers from a chronic 
hearing loss which is, by his own account, the result of 
exposure to noise at hazardous levels in service.  However, 
as is clear from the above, there currently exists no 
evidence that, at any time during the Veteran's period of 
active military service, he suffered from a chronic hearing 
loss.  Nor has it been demonstrated that, since the time of 
the Veteran's discharge, he has experienced or currently 
experiences any such hearing loss.  Under the circumstances, 
and absent current evidence of a chronic hearing loss, the 
Veteran's claim for service connection for that disability 
must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2006.  In that correspondence, VA informed the 
Veteran that, in order to reopen his claim (for service 
connection for esotropia in the left eye), new and material 
evidence was needed.  VA also told the Veteran that, in order 
to substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  
The Veteran was also advised on how disability ratings and 
effective dates are assigned, if service connection is 
warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(b); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for esotropia in the left eye is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In addition to the above, the Veteran seeks service 
connection for vasovagal syndrome.  The Veteran contends 
that, while in service, he suffered from lightheadedness 
and/or "fainting spells," which, it is argued, represented 
the inception of his current vasovagal syndrome.

A review of service treatment records discloses that, in 
April 1993, the Veteran was seen in the emergency room 
following a loss of consciousness while vigorously 
exercising.  More specifically, by all accounts, the Veteran 
was performing a cycle ergometry test, following which he 
"got off the bike on which he was riding, and passed out."  
Reportedly, the Veteran's heart rate during the 
aforementioned ergometry test was 161.  When questioned, the 
Veteran denied any problems with illness.  Moreover, on 
physical examination, his chest sounds were good, clear, and 
equal.  A neurological evaluation was similarly within normal 
limits, and the Veteran denied any current dizziness or 
lightheadedness when standing.  Significantly, according to 
the Veteran, he had neither eaten nor drunk any fluids on the 
day of his exercise test.  The pertinent diagnosis noted was 
vasovagal syndrome.

On subsequent inservice evaluation in early August 1995, it 
was noted that the Veteran was an ectomorphic male with a 
history of endurance athletics in high school without 
difficulty.  However, he had of late experienced exertional 
lightheadedness and horizontal vertigo with exertion, as well 
as one episode of exertional syncope, and some positional 
orthostasis.

On physical examination, the Veteran complained of dizziness 
with physical exertion and positional changes.  Also noted 
was one syncopal event on standing up from a bicycle 
ergometry test.  Reportedly, according to the Veteran, since 
the time of that test, he had experienced dizziness with 
positional changes, though with no evidence of any 
arrhythmias, murmurs, or angina.  The Veteran's blood 
pressure was 117/70, with a heart rate of 47.  In the 
standing position, the Veteran's blood pressure was 115/68, 
with a heart rate of 60.  The Veteran's lungs were clear to 
auscultation bilaterally, and his heart displayed a regular 
rate and rhythm.  The Veteran's extremities were similarly 
within normal limits, though there was noted the presence of 
postexercise nausea and dizziness.  The clinical assessment 
was vasovagal syndrome, with a recommendation that the 
Veteran monitor his exertion carefully, and consider a low 
dose beta-blocker (medication).

The Board observes that, since the time of the Veteran's 
discharge from service, he has continued to complain of 
dizziness and nausea on exertion, symptoms which, it should 
be noted, he is competent to describe.  Moreover, the Veteran 
has yet to be afforded a VA compensation examination for the 
purpose of determining the exact nature and etiology of his 
claimed vasovagal syndrome.  In McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006), the Court indicated that there 
were four elements which must be considered when determining 
if a medical examination is necessary.  In that regard, the 
Court noted that VA must provide an examination where there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
or persistent or recurrent symptoms may be associated with 
the Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
38 U.S.C.A. § 5103A(d)(2) are satisfied, and the evidence of 
record otherwise lacks a competent medical opinion regarding 
the likelihood of a medical nexus between the inservice event 
and the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

As noted above, the Veteran has yet to be afforded a VA 
examination in order to determine the nature and etiology of 
his claimed vasovagal syndrome.  Nor has any opinion been 
offered as to whether the Veteran's vasovagal syndrome, to 
the extent it exists, has any relationship to the events 
described during his period of active military service.  
Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the Veteran's claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to 2001, the date of the most 
recent evidence of record, should be 
obtained and incorporated in the 
Veteran's claims folder.  The Veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran should be informed of any such 
problem.

2.  The Veteran should then be afforded 
an examination or examinations by 
appropriate examiners (if necessary, 
specialists) in order to more accurately 
determine the exact nature and etiology 
of his claimed vasovagal syndrome.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse affect on his claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examination or 
examinations, the appropriate examiner or 
examiners should specifically comment as 
to whether the Veteran currently suffers 
from a chronic, clinically-identifiable 
vasovagal syndrome, and, if so, whether 
that syndrome as likely as not had its 
origin during the Veteran's period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).

3.  Then readjudicate the Veteran's claim 
for service connection for vasovagal 
syndrome.  Should the benefit sought on 
appeal remain denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in March 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


